 LOCAL 103, ELECTRICALWORKERS339LocalUnion 103 of Greater Boston InternationalBrotherhood of ElectricalWorkers, AFL-CIOandA. B. Caiani,Inc. Case 1-CC-741October 27, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN, ANDZAGORIAOn July 8, 1969, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was'engaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision, and the Respondent, ChargingParty, and General Counsel filed briefs in support oftheir respective positions'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Local Union 103 ofGreaterBostonInternationalBrotherhoodofElectricalWorkers,AFL-CIO,Boston,Massachusetts,itsofficers,agents,andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order'Respondent'srequest for oral argument is hereby denied,since therecord,exceptions,and briefs adequately present the positions of theparties'Member Fanning concurs in the finding that Respondent's picketingviolated Sec 8(b)(4)(i) and(u)(B)However, he bases his conclusion solelyon the evidence that the Respondent'spicketing was not conducted inconformity with the standards set forth inMoore Dry Dock Company,92NLRB 547 See Member Fanning'sseparate statement of position inGeneralTelephoneCompany of California,151 NLRB 1490, fn 4TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner Upon charges filed onJanuary 14 and March 12, 1969, by A. B. Caiani, Inc.,179NLRB No. 57herein called Caiani or the Charging Party, the GeneralCounsel of the NationalLaborRelations Board, by theRegional Director for Region 7 (Boston,Massachusetts),issued a complaint,datedMarch 14, 1969,against LocalUnion 103 of Greater Boston International BrotherhoodofElectricalWorkers,AFL-CIO,hereincalledtheRespondent,alleging,insubstance,thatRespondentengaged in conduct which constituted unfair laborpracticeswithin the meaning of Section 8(b)(4)(i)and(ii)(B) of the Act In its duly filed answer,Respondent, insubstance,denies all unfair labor practice allegationsPursuant to due notice,a hearing was held before me atBoston,Massachusetts,on April 15, 1969. All partieswere represented at the hearing and were given fullopportunity to participate therein.By May 19, 1969, allparties filed briefs which I have fully considered.For the reasons hereinafter indicated,Ifind thatRespondent violated Section 8(b)(4)(i) and(u)(B) of theActUpon the entire record in the case,' and from myobservation of the witnesses while testifying under oath, Imake the followingFINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERSCitadel Construction Company, herein called Citadel, isaMassachusetts corporation engaged in the generalcontracting business.A B Caiani, Inc , the ChargingParty herein, is a Massachusetts corporation engaged asan electrical contractor in the building and constructionindustry. During the calendar year 1968, Caiani purchasedand received materials and equipment valued in excess of$50,000,whichwereshippedfromoutsidetheCommonwealth of Massachusetts to Caiani for use withinsaid Commonwealth and other States.During 1968 and 1969 Citadel was the generalcontractor on a construction job at a Zayre DepartmentStore in the Saugus Plaza shopping center in Saugus,Massachusetts There were about 16 or 17 subcontractors,including Caiani, on this jobUpon the above admitted facts, I find that Caiani is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that Caiani, Citadel,and the subcontractors engaged in building constructionservices on the Zayre construction job in the Saugus Plazashopping center are persons engaged in the building andconstruction industry,which is an industry affectingcommerce within the meaning of Section 8(b)(4)(B) of theActIITHE RESPONDENT AND ITS AGENTSThe complaint alleges, the answer admits, and I find,thatLocalUnion 103 of Greater Boston InternationalBrotherhoodofElectricalWorkers,AFL-CIO, theRespondent herein, is a labor organization within themeaning of Section 2(5) and 8(b) of the Act. I furtherfind, as the complaint alleges and the answer also admits,'I hereby grant the General Counsel's unopposed Motion, dated May 13,1969, to correct the typewritten transcript of testimony in three specificrespects and have made the requested corrections I also note and correctthe following obvious,inadvertent errors in the typewritten transcript oftestimonyOn p 48, 1 15, "Wouldn't" is changed to "Didn't", on p 54, I24, "stull" is changed to "stuff',and on p 72,122, "from"is changed to"to" and"classifying"ischanged to "clarifying" and on I 23, "that" ischanged to"that's " 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat at all times material herein Don J Berry and EverettM Warren, Assistant Business Managers of Respondent,have been agents of Respondent within the meaning ofSection 2(13) of the ActIIITHE UNFAIR LABOR PRACTICES,A. Introduction 'The IssuesCitadel Construction Company, herein called Citadel,was the general contractor on a construction job at aZayre Department Store in the Saugus Plaza shoppingcenter on U S Route I in Saugus, Massachusetts The jobbeganonOctober I, 1968, and consisted of theremodeling and building of additions to the store as wellas the building of additional small stores. Citadel did nothave any of its own employees actually engaged inconstruction work on this job There were about 16 or 17subcontractorsonthejob,includingElectricalSubcontractorCaiani, the Charging Party hereinAllsubcontractors, except Caiani, employed union laborRespondent informed Citadel that Caiani was not livingup to area practices and standards and that it would haveto picket the job for that reason Respondent picketed thejobsite on January 13 and 14, 1969 During that periodthe job was completely shut down because the other tradesrefused to work while the picketing was in progress.Citadel thereupon replaced Caiani with an electricalsubcontractorwhose employees were represented byRespondent, and work on the job resumedThe principal issue litigated in this proceeding iswhether, as the General Counsel contends, Respondentengaged in its conduct with an object of shutting down thejob and thereby forcing Citadel to cease doing businesswith Caiani in violation of Section 8(b)(4)(i) and (ii)(B) oftheAct or whether, as Respondent contends, the soleobject of its conduct was to inform the public of Caiani'salleged failure to conform to area or community practicesand standardsB The Undisputed Facts'Caiani started working at the jobsite in the latter partofOctober, 1968, performing work of a preliminary ortemporary nature for 2 days This consisted of movingsome parking lot light poles and reconnecting them in anew location outside the Zayre store and of performingsome temporary wiring After Caiani had completed thiswork, Respondent's AssistantBusinessManager EverettWarren,anadmittedagent,visitedCitadel'sSuperintendentKing in his office in a trailer on thejobsite.King was in charge of the Saugus construction joband was the highest management representative on thejobsiteWarren introduced himself and gave his businesscard to KingWarren then asked King if he was awarethatCaiani "did not live up to area practices andstandards "King replied in the negative, adding thatCaiani had only been doing temporary work and that hedid not believe Caiani had the contract for the full jobWarren then asked if Caiani would come back on the job.King replied that he did not know.The findings in this section are based on exhibits which are not indispute and on the credited and undisputed testimony of General Counsel'switnesses Joseph L King,Construction Superintendent of Citadel, RoyChristie,Presidentand Secretary of Citadel, and Alexander Caiani,President and Treasurerof CaianiRespondent's sole witnesswas WilliamSullivan, a member of the Respondent who acted as a picket at the jobsiteon January 13, 1969SubsequentlyKing saw Caiani, the President andTreasurer of Caiani, advised him of King's conversationwithWarren, stated that Caiani had better get thisresolved, and gave him Warren's card. After a number ofunsuccessful attempts, Caiani finally reachedWarren bytelephone during November 1968After identifying himself, Caiani stated that he wasinformed thatWarren wanted him off the Saugus job.Warren said that was rightWhen Caiani asked for thereason,Warren replied that Caiani did not meet thecommunity standard and did not pay the union scaleCaiani asked how Warren knew what Caiani was payinghismenWarren replied that he had spoken to some ofCaiani's employees on a job in Woburn, Massachusetts,about a year before. Warren refused Caiani's request thathe name the job and the men to whom he had spokenCaiani offered to pay union scale in accordance with thecommunity standards if Warren would state what thosestandards were. However,Warren refused to specify thestandards which he claimed Caiani was not observing, andstated that Caiani would not work in harmony with theunionmen on the job Caiani asked Warren for certaininformation for his employees about Respondent andabout joining Respondent's organization He also asked ifRespondent would take his employees as members if theyvoted to join.Warren told Caiani that his employeescould not join Respondent unless they were approvedCaiani suggested as a further alternative that he wasprepared to turn the job over to Barden, a friend of hiswho is a union electrical contractor, if Barden would bepermitted to use Caiani's men if he did not have enoughmen of his own. Warren stated that he was not interestedin that arrangement but just wanted Caiani off the jobWarren then indicated that he would send Caiani theunion information which he had requestedDuring November 1968, Caiani worked on the jobsitefor 2 days performing additional electrical work.WhileCaianiwas working,Warren appeared on the jobsiteagain but did not talk to King or make any effort tocontact CaianiAfter Caiani completed his work on thesecond day, Warren appeared on the jobsite frequently tocheck and see whether Caiani had returned to work thereThereafter, Caiani received from Warren a letter, datedDecember 2, 1968, which made no reference to theinformation requested by Caiani but, instead, enclosed aquestionnaire, labeled "Questionnaire to Determine Ratesof Pay and Fringe Benefits," with a request that Caianifill it out and return it The bottom of this questionnairecontained the followingNoticeAll information given in this questionnaire maybeusedasevidencebefore theNationalLaborRelationsBoardand/or any court of competentjurisdictionCaiani did not complete and return to Warren thisquestionnaire because the latter had not kept his promiseto send the information which Caiani had previouslyrequestedMoreover,afternoticing the above-statedcaveat on the bottom, Caiani asked and was advised byhis attorney not to send the information to RespondentHowever, after having been unable to reach Warren bytelephone,Caiani did informWarren by letter, datedDecember 13, 1968, of his unsuccessful attempts to reachWarren and that he was still waiting for the informationand forms which Caiani had previously requestedWarrenreplied by letter, dated December 16, 1968, in which heagainfailedtofurnishtherequestedformsandinformation but instead stated that Respondent was nottrying to organize Caiani's employees, that he just wanted LOCAL 103, ELECTRICALWORKERSthe information called for in the questionnaire and that, inviewofCaiam'sfailuretoreturnthecompletedquestionnaire, he must assume that Caiani did not meetthe community standardsCaiani returned to the job again shortly beforeChristmas, 1968, for additional 2 days of temporary workAtthattimeWarrenagainvisitedCitadel'sSuperintendentKing on the jobsite and informed KingthatRespondent was going to picket the job becauseCaiani did not live up to area practices and standardsKing replied that he thought the matter had been resolvedWarren stated that he had not received the informationwhich he had requested Caiani to supply. The followingmorningWarren appeared at the jobsite with two menabout 7 15 However, because of the inclement weather,no work was being performed and no picketing tookplaceCaiani began working on the job regularly in earlyJanuary, 1969, after having been awarded the contract toperform the electrical work on the remodeling phase ofthe job. On Thursday, January 9, Warren appeared at thejobsite and asked King if Caiani was on the job. WhenKing replied in the affirmative, Warren stated that he wasgoing to have to start picketing the following Monday toinform the public that Caiani did not live up to areapractices and standards, adding that he already had 40men lined up for picket duty, with 8 men to picket perday King asked Warren if he would attend a meeting thenext day with Caiani, Citadel's President Roy Christie,Caiani'sAttorney Fitzpatrick, and KingWarren statedthat he would have to check with his superiors and did notknow whether he could attend Such a meeting was heldthe next day but neither Warren nor any representative ofRespondent attendedAbout 7.15 on Monday morning, January 13, Warrenarrived on the jobsite with seven other men They postedthemselves in groups of four at each end of the twoentrances to the shopping center with signs readingA B. CAIANI, INC DOES NOT CONFORM TOCOMMUNITY STANDARDS FOR WAGE ANDFRINGE BENEFITS AND WORKINGCONDITIONS THIS SIGN IS NOT FORORGANIZATIONAL PURPOSES OR TOINDUCE EMPLOYEES NOT TO WORKELECTRICALWORKERS UNIONLOCAL 103I. B. E. W A FL -C I.O.The jobsite was picketed in this manner on January 13and 14 from approximately 7 30 a in to 4 30 p.m.,thereby covering the normal working hours of thoseemployed by the subcontractors on the job. While thepickets never physically stopped anyone from entering theshoppingplazaorthe jobsite, the entire job wascompletely shut down during those 2 days as the 35 to 40employees working for union subcontractors at that timerefused to cross the picket line or work behind the picketline.When Caiani saw that the picketing had begun, heinstructed his employees on January 13 to go to anotherjob, and informed King that his men would not be on thejob until the matter was resolved. That same day Caianialso conferred with Christie and they decided that Caianishould stay off the job until this matter was resolved.Consequently, Caiani did not perform any electrical workon the jobsite during January 13 and 14, 1969.About 7 30 am on January 14, the second day ofpicketing,King approachedWarren on the picket line,341advised that Caiani's men were not and would not be onthe job, and asked if there was any reason why the rest ofthemen [the other trades] could not go back to workinasmuch as Caiani's men were not on the job. Warrenreplied that he never stopped anyone from working andthat the pickets were going to remain to inform the publicthat Caiani did not live up to community standards KingfurtheraskedWarren whether he would remove thepickets if King kept Caiani off the job "until we eitherbrought in another contractor or this was resolvedbetween A B Caiani and Local 103 " Warren replied inthe negative, reiterating that the pickets would remain toinform the public of the situation Respondent continuedtopicket the jobsite until 4 30 p m on January 14although neither Caiani nor any of his employees, officialsor equipment were on the jobsite at any time that dayNo picketing occurred on January 15. All theemployees scheduled to work that day thereupon returnedto work, except employees of Caiani. Superintendent Kingrefused to call Caiani back to work because King believedthere would be a further delay in his time schedule due toanother work stoppage if Caiani were back on the job.In a telegram dated January 18, 1969, Caiani advisedRespondent as followsInorder that there may be no misunderstanding,please be advised that I will pay my employees on theCitadel Construction Company job at the Zayre storein accordance with your union rates and fringe benefitsor any other rates and benefits which you claim accordwith community or area standards. Please advise meimmediately as to the rates of pay and other benefitsyou believe conform with such standards I am sendingcopiesof this telegram to Citadel ConstructionCompany and to Albert J Hoban, Regional Director ofthe National Labor Relations Board.On Monday morning, January 20, Warren appeared onthe jobsite and asked Citadel's Superintendent King ifCaiani was working on the job When King replied in thenegative,Warren stated that he intended to come back tomake sure that Caiani was no longer working on the jobWarren also warned King that if Caiani did come back onthe job,Warren would have no choice but to resume thepicketing againKing replied that that was the reason hewas going to keep Caiani off the job, adding that he didnot want a resumption of the picketing.On that same day, January 20, Citadel's PresidentChristietelephonedRespondent'sAssistantBusinessManager Berry, an admitted agent After Berry admittedhaving received Caiani's telegram, Christie asked if itwould be possible for Caiani to return to work Berryreplied that there first had to be a meeting betweenRespondent and CaianiWhen Christie then asked ifCaiani could start work immediately, Berry answered thatifCaiani went on the job before the meeting took place,thepicketingwould be resumed As a result of thisconversation,Christiemade arrangements to have RenziElectricCompany, a union contractor, perform the workwhichwould have been performed by Caiani at thejobsiteMeanwhile, in response to Caiani's telegram of January18,Respondent'sAssistantBusinessAgentWarrenadvised Caiani, by letter dated January 21, that he wouldlike to meet with Caiani at Respondent's office "for thepurpose of giving you related information which yourequested in your telegram." Caiani thereupon telephonedRespondent's office and, inWarren's absence, arrangedwithBerry for a meeting at Respondent's office onJanuary 23 at 2 p.m. On the morning of January 23, 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerry cancelled the meeting by the following telegram toCaianiPlease be advised that we have been informed by theRenziElectricCompany of Dedham, Massachusettsthat they are now engaged in performing the work inquestion on the Saugus Shopping Center and have beenon the jobsite since January 21, 1969, at 8 a mTherefore, it would appear that you no longer have aninterest in the job and our meeting for 2 p m Thursday,January 23, 1969 would be of no useC. Analysis and ConclusionsSimply stated, Section 8(b)(4)(B) of the Act is violatedwhen a union engaged in conduct which induces orencourages employees of neutral or secondary employersto engage in a work stoppage or to refuse in the course oftheir employment to perform services, or which threatens,restrains or coerces such employers, in each case with anobject of enmeshing the neutral or secondary employers inthe primary dispute and thereby pressuring them to ceasedoing business with another person In the instant case,therecordunmistakablydemonstrates,contrarytoRespondent'spositionattheinstanthearing,thatRespondent had a labor dispute only with Caiani becauseof Caiani's alleged failure to pay the accepted standardwages and fringe benefits in the community Accordingly,Ifind that Caiani was the primary employer involved inthiscontroversyand that Citadel and the othercontractors on the jobsite were neutral or secondaryemployersRespondent contends that it engaged in lawful primarypicketing of an informational nature, that the sole objectof the picketing was to inform the public about Caiani'sfailure to conform to community standards and practices,thatthepicketingconformedwiththestandardsprescribed by the Board in its decision inMoore Dry.Dock'for common situs picketing, that the statements ofitsagents to Superintendent King and President Christieof Citadel did not constitute unlawful threats, and that thework stoppage by neutral employees was merely abyproduct of the primary picketing. In support of thesecontentions Respondent relies primarily on the wording ofthe picket signs, the statements of its agents to King andChristie concerning the nature of the picketing, and thefact that the pickets did not prevent anyone from workingon the jobsite."It is well settled, however, that the Board is not boundto accept such signs and statements at face value, but isentitled to consider the totality of the Union's conduct "N.L.R.B v Knitgoods Worker, Local 155,403 F 2d 388,390-391 (C A. 2). The undisputed evidence shows, asRespondent must concede, that the picketing did in factinduce employees of the neutral or secondary employers toceasework and thereby brought about a completeshutdown of the job for a period of 2 days. It is also clear,as the record further demonstrates, that as a result of thework stoppage induced by the picketing and to avoidfurtherwork stoppages from a resumption of suchpicketing, Citadel replaced Caiani with a union electricalcontractor. Therefore, "the key factor is theobjectiveofthe union activity, whether it is aimed at the primaryemployer [Caiani] or whether it is also aimed atpressuringthesecondaryemployer"(Emphasis inoriginal)I B E W, Local 480 v. N L R B,413 F.2d 1085(C.A.D.C.).'Sailors'Unionof thePacific (Moore Dry Dock),92 NLRB 547Upon consideration of the entire record as a whole, Iam convinced and find that, notwithstanding the wordingon the picket signs and the protestations of Respondent'sagents,anobject of Respondent's activity was to enmeshthe neutral or secondary employers in the dispute so as toforceCitadel to stop doing business with Caiani Inmaking this finding I have been primarily motivated bythe following factors1Respondent'sAssistantBusinessManager WarrenconcentratedhiseffortsonCitadelbyrepeatedlyapproaching Citadel's Superintendent King on the jobsiteand making a point of discussing Respondent's disputewith Caiani and the action Respondent intended to take,as previously found Indeed, the only contact initiated byRespondent in connection with this dispute was withCitadelThus, after Caiant had completed his first 2 daysof temporary work on the job in late October 1968,Warren immediately contacted King on the jobsite toadvisehim that Caiani was not conforming to areastandards. Yet, as previously found, Warren obviously hadno current knowledge at that time on which he based hisclaim and had made no genuine effort to obtain anycurrent information relating theretoThen when Caianihad completed his second period of temporary workshortlybeforeChristmas,Warren lost no time inapproaching King on the jobsite again and in warningKing that Respondent was going to picket the job becauseCaiani was not living up to area practices and standards.On January 9, 1969, Warren again approached King onthe jobsite and, after ascertaining that Caiani was workingon the job, warned King that Respondent was going tostart picketing the following Monday to inform the publicaboutCaiani not conforming to area standards andpractices.Warren even impressed on King the number ofpickets he had available for the entire week and themanner in which the pickets would be used. Even afterCaiani's January 18 telegram to Respondent to the effectthat Caiani would comply with community standards assoon as Respondent would advise what they were, Warrenappeared on the jobsite on January 20 and again warnedKing that if Caiani did come back to the job Respondentwould have no choice but to resume its picketing.'2Warren made it clear to Caiani that Respondent'sreal purpose was to get Caiani off the job, as previosulyfound. Thus, while on the one hand warning King thatRespondent was going to picket the job because Caianiwasnotconforming to community standards andpractices,Warren on the other hand refused to informCaiani, upon the latter's request in November 1968, aboutthe nature of the standards which Respondent claimedCaiani allegedly failed to followMoreover,Warrenindicated, and Respondent's subsequent conduct verified,that he had no knowledge of the standards and practiceswhich Caiani was following at that time. Finally, not onlydid he on that same occasion reject Caiani's alternativesuggested arrangement whereby Caiani's men would workfor a union contractor on the job, but Warren made itclear that he was only interested in getting Caiani off theSaugus job.3Respondent's picketing failed to conform with all theconditions ofMoore Dry Dock, supraThus, one of theconditions is that picketing must be limited to times whenthe primary employer's employees are engaged in their'That same day President Christie telephoned Respondent'sAssistantBusinessManager Berry who admitted receiving Caiam's telegram ofJanuary 18 but also warned Christie that picketing would be resumed ifCaiani went back on the job before Respondent had a meeting with Caiani LOCAL 103, ELECTRICALWORKERSemployer's normal business at the common situs Aspreviously found, Caiani's employees did not work on thejob on either of the 2 days of picketing, King told Warrensoon after the picketing started on the second morningthat Caiani was not working and would not be workingthere until the matter was resolved, and neither Caiani norhis employees nor his equipment were anywhere on thepremisesduring the second day of the picketing.Moreover, also as previously found, when King askedWarren that morning whether he would remove thepickets if Caiani were kept off the job "until we eitherbrought in another contractor or this was resolvedbetween A B. Caiani and Local 103," Warren replied inthe negative, adding that the pickets would remain toinform the public of the situation Thus, the continuedpicketing with full knowledgeand , notice that Caianiand his employees were not and would not be on thejobsite further demonstrates Respondent's objective ofexerting pressure on the neutral employees and employers.Local Union No. 519, Association of Journeymen of thePlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO v. NLRB, 416F.2d 1 120(C.A.D C ),Local254,BuildingServiceEmployeesInternationalUnion,173NLRB No49;Local 4,Hoisting and Portable Engineers, IUOE,167 NLRB 123.4The picketing took place only during the normalwork hours of the various construction trades on the jobAlthough the retail establishments at the shopping centerhad to use the same entrances and exits as the contractorson the jobsite, the picketing started each day more than 2hours before any of the retail establishments opened forbusiness and ended several hours before the stores closedThat picketing coincided solely with the normal workhours of the construction trades on the jobsite, warrantsthe inference that Respondent was not solely concernedwith informing the public of the situation relating toCaianiD Concluding FindingsIfind that the subcontractors engaged in buildingconstruction services on the Zayre project in the SaugusPlaza shopping center are, as alleged in the complaint,persons engaged in an industry affecting commerce withinthe meaning of Section 8(b)(4) of the Act Accordingly, Ifind that by its picketing activities on January 13 and 14,1969,Respondent induced and encouraged individualsemployed by persons engaged in an industry affectingcommerce to engage in a work stoppage and to refuse inthe course of their employment to perform services, withan object of forcing or requiring Citadel ConstructionCompany to cease doing business with A. B Caiani, Inc.,and thereby violated Section 8(b)(4)(i)(B) of the Act. Ifurther find that the picketing warnings made by AssistantBusinessManagersWarren and Berry, Respondent'sadmitted agents, to Citadel's Superintendent King andPresidentChristie,respectively,totheeffectthatRespondentwould picket the jobsite if Caiani werepermitted to work on the job, constitute threats within themeaning of Section 8(b)(4)(ii) of the Act.' I also find thatbysuchthreatsandpicketingwith the foregoingproscribedobject,Respondent threatened, coerced orrestrainedCitadelConstructionCompany and otherpersons engaged in an industry affecting commerce andthereby violated Section 8(b)(4)(ii)(B) of the Act'See, e g ,Local 254, Building Service EmployeesInternationalUnion.AFL-CIO,173 NLRB No 49IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE343The activities of Respondent set forth in section III,above, occurring in connection with the operations of theemployers named in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free now of commerceCONCLUSIONS OF LAW1.By its picketing activities on January 13 and 14,1969,Respondent induced and encouraged individualsemployed by persons engaged in an industry affectingcommerce to engage in a work stoppage or in a refusal inthe course of their employment to perform services withan object of forcing or requiring Citadel ConstructionCompany to cease doing business with A B. Caiani, Inc ,and thereby engaged in unfair labor practices within themeaning of Section 8(b)(4)(i)(B) of the Act.2By the foregoing conduct and by threatening Citadelthat it will picket the jobsite if A B Caiani, Inc. werepermitted to work on the job with the aforestated object,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(4)(ii)(B) of the Act3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action whichwill effectuate the policies of the ActUpon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the followingRECOMMENDED ORDERRespondent,LocalUnion 103 of Greater BostonInternationalBrotherhoodofElectricalWorkers,AFL-CIO,itsofficers,agents, and representatives, shall1.Cease and desist from(a)Inducing or encouraging, by picketing or othermeans, any individuals employed by persons engaged incommerce or in an industry affecting commerce (otherthan A B. Caiani,Inc ) to engage in a strike or refusal inthe course of their employment to perform services, whereanobjectthereof is to force or require CitadelConstruction Company or any other person to cease doingbusinesswith AB. Caiani, Inc.(b)Threatening,coercing,orrestrainingCitadelConstruction Company or any other person engaged incommerce or in an industry affecting commerce (otherthan A. B. Caiani,Inc ), where an object thereof is toforce or require Citadel Construction Company or anyother person to cease doing businesswithA.B Caiani,Inc.2Take the following affirmative action which isnecessary to effectuate the policies of the Act-(a) Post at its business offices and meeting halls copies 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the attached notice marked"Appendix.Copies ofsaid notice to be furnishedby theRegional Director forRegion 1, shall, after being duly signed by Respondent'sauthorized representative, be posted by it immediatelyupon receipt thereof, and be maintained by it for a periodof 60 days thereafter, in conspicuous places, including allplaces where notices to members are customarily postedReasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Sign and mail to the Regional Director for Region1,sufficient copies of said notice, to be furnished by himforposting by Citadel Construction Company and allother persons engaged in building construction services onthe Zayre project in the Saugus Plaza shopping center, ifthey are willing, at places where they customarily postnotices to their employees(c)Notify the Regional Director for Region I, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply therewith 'in the event that this Recommended Order is adopted by the Board, thewords"aDecision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice If the Board'sOrder is enforced by a decree of a United States Court of Appeals, thenotice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals Enforcing an Order" for the words"a Decisionand Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 1,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALLMEMBERS OFLOCAL UNION 103GREATER BOSTON INTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO,ANDTOALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WILL NOT induce or encourage, by picketing orany other means, any individuals employed by personsengaged in commerce or in an industry affectingcommerce (other than A B Caiani, Inc ) to engage ina strike or refusal in the course of their employment toperform services, where an object thereof is to force orrequireCitadelConstructionCompany or any otherperson to cease doing business with A. B. Caiani, IncWE WILL NOT threaten, coerce, or restrain CitadelConstruction Company or any other person engaged incommerce or in an industry affecting commerce (otherthan A B Caiani, Inc ), where an object thereof is toforce or require Citadel Construction Company or anyother any other person to cease doing business with AB Caiani, IncDatedByLOCAL UNION 103GREATER BOSTONINTERNATIONALBROTHERHOOD OFELECTRICALWORKERS,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIfmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F Kennedy FederalBuilding,Cambridge and NewSudbury Streets,Boston,Massachusetts 02203, Telephone617-223-3300OF